internal_revenue_service department of the treasury index no number release date p o box ben franklin station washington dc person to contact telephone number refer reply to cc dom p si - plr-112011-99 date legend taxpayer state city project llc lp1 lp2 agency state law program department agreement release b c d dear this letter responds to a letter dated b requesting a ruling on behalf of taxpayer plr-112011-99 under sec_42 of the internal_revenue_code regarding the proposed redemption of tax-exempt_bonds issued for the project facts taxpayer a state limited_liability_company was formed for the purpose of acquiring rehabilitating owning and operating a project consisting of c dwelling units in city the current members of taxpayer are llc lp1 and lp2 a portion of the development costs for the project will be financed by tax-exempt_bonds which were issued by agency under the volume_cap imposed by sec_146 the bond resolution requires that the proceeds of the bond issuance be used to make a mortgage loan for the purpose of financing the rehabilitation of the project under local law an additional incentive exists for the development of housing projects qualifying for sec_42 tax_credits real_property tax relief is made available under state law and the program the form of property_tax relief used for the project is the issuance by the department of non-interest bearing certificates which may be sold to owners of other real_property who may use them to secure property_tax relief on their properties under the terms of a program agreement entered into on d between the department and taxpayer the certificates are issuable upon the issuance by the department of a release which the department is required to issue upon its receipt of a certificate of occupancy and its determination that the project’s rehabilitation is completed in accordance with certain standards and regulatory requirements one of the regulatory requirements for the issuance of the certificates is that the project be debt-free this requirement has been incorporated into the program agreement between the department and taxpayer accordingly pursuant to the requirements of the program the sale of the certificates will require an immediate application of the proceeds thereof to redeem the bonds tax-exempt_bond proceeds representing percent or more of the aggregate basis of the project building and the land on which the project is located will be spent on or before the date on which the project is placed_in_service the tax-exempt_bonds will be redeemed on or after the date that the project is placed_in_service for all purposes under sec_42 ruling requested provided the requirements of sec_42 are otherwise satisfied with respect to the project the redemption of the tax-exempt_bonds at any time on or after the date on which the project is placed_in_service for all purposes under sec_42 will not in and of itself permit a determination that the project was not financed with the tax-exempt_bonds under sec_42 plr-112011-99 law and analysis sec_42 provides a tax_credit for investment in low-income_housing buildings placed_in_service after date sec_42 provides that the amount of credit determined under sec_42 for any taxable_year with respect to any building shall not exceed the housing_credit_dollar_amount allocated to such building under sec_42 sec_42 provides that an allocation generally shall be taken into account under sec_42 only if it is made not later than the close of the calendar_year in which the building is placed_in_service sec_42 provides that the aggregate housing_credit_dollar_amount which a housing_credit_agency may allocate for any calendar_year is the portion of the state housing_credit ceiling allocated under sec_42 for such calendar_year to such agency sec_42 provides that sec_42 does not apply to any portion of the credit otherwise allowable under sec_42 which is attributable to eligible_basis financed by any obligations the interest on which is exempt from tax under sec_103 if -- i such obligation is taken into account under sec_146 and ii principal payments on such financing are applied within a reasonable period to redeem obligations the proceeds of which were used to provide such financing sec_42 provides that if percent or more of the aggregate basis of any building and the land on which the building is located is financed with such tax- exempt obligations described in sec_42 sec_42 does not apply to any portion of the low-income_housing_credit allowable under sec_42 with respect to such building in the present case the taxpayer represents that tax-exempt_bond proceeds representing percent or more of the aggregate basis of the project building and the land on which the project is located will be spent on or before the date on which the project is placed_in_service taxpayer further represents that the tax-exempt_bonds will be redeemed on or after the date that the project is placed_in_service for all purposes under sec_42 accordingly based solely on the representations and relevant law as set forth above we conclude that the redemption of the tax-exempt_bonds at any time on or after the date when the project is placed_in_service for all purposes under sec_42 will not in plr-112011-99 and of itself result in a determination that the project was not financed with the tax- exempt bonds under sec_42 no opinion is expressed or implied regarding the application of any other provision of the code or income_tax regulations specifically we express no opinion on whether the project qualifies for the low-income_housing tax_credit under sec_42 nor the validity of the project's costs included in eligible_basis further we express no opinion on whether the project is a qualified_low-income_housing_project in accordance with the power_of_attorney filed with the ruling_request we are sending a copy of the letter_ruling to taxpayer’s authorized representatives this letter_ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours harold e burghart assistant to the chief branch office of the assistant chief_counsel passthroughs and special industries enclosure copy for purposes
